DETAILED ACTION
Status of Application: Claims 1, 3, 4, 5, 7, 8, 9. 10, 11, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24 are present for examination at this time.  
Claims 1, 3, 4, 5, 7, 8, 9. 10, 11, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24 are allowed.
The claims have been amended since the last office action to embrace previously identified allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 8, 9. 10, 11, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24  are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, and 21): 
The closest prior art of record, “Edge Detection System” by Mack US10176966 (“Mack”), “Scanning Electron Microscope And System For Inspecting Semiconductor Device” by Nakagaki and Honda US2006/0108525 (“Nakagaki”), “Lithography Optics Adjustment And Monitoring” by Bibby et al, US2018/0017875 (“Bibby”), and “Ion Sources, Systems, and Methods” by Ward et al, US8110814, fails to anticipate or render obvious the amended limitations.
Specifically while the prior art discloses using pixel analysis for edge detection, as well as using pixel analysis specifically with respect to edge detection in wafer quality control methods, the prior art does not identify the concept of dynamic analysis with respect to a seed pixel, where there is a primary pixel used for compare/contrast determinations where the numerical values of the seed pixel can be dynamically updated as a function of similarity to the neighboring pixels, and applied specifically in the wafer manufacturing quality control process.  Nakagaki even discloses the specific limitations with respect to a critical cimension evaluation, similar to that of Mack but 
 However, even with that degree of specificity no one reference individually had the exact system or method envisioned by Applicant, nor could less than 5 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642